527 Pa. 411 (1991)
592 A.2d 686
COMMONWEALTH of Pennsylvania, Appellee,
v.
Darvin BRITCHER, Appellant.
Supreme Court of Pennsylvania.
Submitted May 6, 1991.
Decided July 19, 1991.
Daniel Stern, for appellant.
R. Scott Cramer, Dist. Atty., Gloria J. McPherson, Asst. Dist. Atty., for appellee.
*412 Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM.
The order of the Superior Court, 386 Pa.Super. 515, 563 A.2d 502, affirmed.
ZAPPALA and CAPPY, JJ., note their dissents.